DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 03/28/2022.
Status of Rejections
The objections to the drawings and specification are withdrawn in view of applicant’s amendments.
The rejection(s) of claim(s) 7-8 and 10 is/are obviated by applicant’s cancellation. 
The rejection(s) of claim(s) 4 and 6-9 under 35 USC 112(b) is/are withdrawn in view of applicant’s amendment.
All other previous rejections are maintained.
Claims 1-6, and 9 are pending and under consideration for this Office Action.
Claim Objections
Claim 6 is objected to because of the following informalities:  
In line 2, “membrane” should read “membranes”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ting et al. (WO 2018/170252), hereinafter Ting, in view of Kjølseth et al. (U.S. 2019/0284048), hereinafter Kjølseth, and Delahaye et al. (WO 2011/101355, citations based on translation), hereinafter Delahaye; claim 1 evidenced by Ding et al. (“A novel low-thermal-budget approach for the co-production of ethylene and hydrogen via the electrochemical non-oxidative deprotonation of ethane”, Energy Environ. Sci., 2018).
Regarding claim 1, Ting teaches a process comprising continuously contacting an alkane feed at a temperature of 150°C to 650°C, particularly 400 or 500°C (see Fig. 1, C2H6 (ethane) stream 120 directed to electrolysis cell 106 which may be at temperatures of 150 to 650°C, but is exemplified as 400 or 500°C; Page 13, lines 2-4, and Page 31, lines 20-22), with reactive ceramic membranes (see e.g. Fig. 1, cell 106 comprises positive electrode 108, membrane 112 and negative electrode 112, all of which comprise reactive ceramic materials; Page 31, lines 22-25, Page 15, lines 12-25, Page 19, lines 1-7 and Page 20, lines 26-32) comprising a proton-conducting electrolyte film, a porous anode support and a porous cathode (see e.g. Fig. 1, positive electrode, i.e. anode 108, supporting one side of proton-conducting membrane 110, with negative electrode 112 on the other side, the electrodes allowing diffusion of protons/hydrogen, indicating porosity, Page 7, lines 21-26, Page 8, lines 3-6, Page 31, lines 22-25; the NiO-BZCYYb anode and PBSCF cathode are also evidenced by Ding to be porous; see e.g. Ding Page 1712, Col. 1, lines 13-16) to form an alkene (see e.g. Page 7, lines 19-22, Equation 1) with some remaining alkane (the cell of Ting, see e.g. Page 31, lines 22-25, is evidenced by Ding to have conversions of 1-18.5%, indicating unreacted alkane remaining, see e.g. Ding Fig. 3b, Page 1712, Col. 1, lines 13-16, Ding having the same cell structure and materials as Ting) and hydrogen (see e.g. Page 8, lines 2-6, Equation 8), the hydrogen in physical isolation from the alkane and alkene (see e.g. Page 13, line 29-Page 14, line 5, the electrochemical cell acts as a boundary between the anodic first region containing the C2H6 stream and the cathodic second region containing the protonation products, i.e. hydrogen), wherein the alkane is fed to the porous anode support (see e.g. Page 7, lines 17-19) and an electric field is applied across all layers of the reactive ceramic membrane in order to electrochemically deprotonate the alkane to produce the corresponding alkane (see e.g. Page 7, lines 19-23).
Ting does not explicitly teach the alkane feed being provided within the range from 50 to 500 psig, but does teach the pressure being dependent on the operating temperature of the reactor (see e.g. Page 11, lines 17-20).
Kjølseth teaches a process for electrochemical dehydrogenation of alkanes (see e.g. Abstract and Paragraph 0063) by contact with reactive ceramic membranes (see e.g. Paragraph 0190, lines 1-2, Paragraph 0202, lines 1-3, and Paragraph 0221, lines 16-17), wherein the reactor process is normally operated at high temperatures of preferably 400-800°C and 5 to 25 bar (see e.g. Paragraph 0238), equal to about 72.5 to 362.6 psig. 
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Ting to be operated at a pressure of 72 to 362 psig as taught by Kjølseth as a particular range of operating pressures suitable for high temperature electrochemical dehydrogenation of alkanes with ceramic membranes.
Ting in view of Kjølseth does not teach separating the alkene from the remaining alkane, and recycling the alkane to contact the reactive ceramic membrane, but the reactive ceramic membranes of Ting are evidenced to have low conversions of 1-18.5% (see e.g. Ding Fig.3b).
Delahaye teaches a method of dehydrogenation of saturated hydrocarbons, i.e. alkanes, to unsaturated hydrocarbons, i.e. alkenes (see e.g. Paragraphs 0004-0005), in which the unreacted saturated hydrocarbon is separated from the produced unsaturated hydrocarbon in the outlet gas stream and recycled to the reactor inlet gas stream (see e.g. Paragraph 0080, lines 1-3). This enables increased overall conversion when the conversion rate per pass is low (see e.g. Paragraph 0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ting in view of Kjølseth to comprise separating the remaining alkane from the product alkene and recycling it to the reactor as taught by Delahaye to provide an increased overall conversion rate.
Regarding claim 5, Ting in view of Kjølseth and Delahaye teaches the alkane feed comprising 100 wt% ethane (see e.g. Ting Page 33, lines 11-13), therefore not requiring the limitation of “the remaining portion comprising methane, propylene, and butane”, since there is no remaining portion in this case. Ting does further specify that the feed may be “substantially free” of materials other than ethane, or optionally include one or more other lower hydrocarbons, such as methane, propane and butane (see e.g. Ting Page 11, lines 7-10 and 13).
Regarding claim 9, Ting in view of Kjølseth and Delahaye teaches the reactive ceramic membranes comprising Group 2-Rare Earth complex oxides (see e.g. Ting Page 31, lines 23-25, Page 15, lines 17-18, and Page 21, line 3, the BZCYYb of the anode and proton-conducting membrane is an oxide complex of the Group 2 element Ba and the Rare Earth elements Ce, Y and Tb, and the PBSCF of the cathode is an oxide complex of the Group 2 elements Ba and Sr and the Rare Earth element Pr).
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ting in view of Kjølseth and Delahaye, as applied to claim 1 above, and further in view of Fritz et al. (U.S. 2020/0207686), hereinafter Fritz.
Regarding claim 2, Ting in view of Kjølseth and Delahaye, as combined above, does not explicitly teach the alkene and remaining alkane being cooled to a temperature range from -30°C to 40°C prior to separating the alkene from the alkane. Delahaye does however teach the product stream sent through a low temperature separation apparatus before fractionation of the unconverted alkanes from the produced alkenes (see e.g. Delahaye Paragraph 0189 and Paragraph 0190, lines 1-4).
Fritz teaches a method for producing ethylene by dehydrogenation of ethane (see e.g. Abstract) in which a product stream comprising ethane and ethylene is sent to a low-temperature separation (see e.g. Paragraph 0021, lines 1-9) and cooled to a temperature level of -20°C to -40°C (see e.g. Paragraph 0033, lines 1-3), overlapping the claimed range of the present invention. This temperature range provides low apparatus and material requirements (see e.g. Paragraph 0033, lines 12-14).
MPEP § 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Ting in view of Kjølseth and Delahaye to comprise cooling the alkene and remaining alkane to a temperature of -20 to -40°C as taught by Fritz as a particular suitable temperature range for low temperature separation of a stream comprising alkanes and alkenes, such as ethane and ethylene, with low apparatus and material requirements.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ting in view of Kjølseth and Delahaye, as applied to claim 1 above, and further in view of Drnevich et al. (U.S. 2004/0073076).
Regarding claim 3, Ting in view of Kjølseth and Delahaye teaches all the elements of the process of claim 1 as stated above. Ting in view of Kjølseth and Delahaye does not explicitly teach the separating step comprising a deethanizer column followed by a C2 splitting column. Ting does however teach that the alkane stream may comprise ethane in addition to other alkanes such as methane, butane and propane which may also undergo chemical reaction to higher hydrocarbons at the positive electrode of the electrochemical cell (see e.g. Ting Page 11, lines 7-12), and that more than one specific alkene, including ethylene from the C2H6, may be produced (see e.g. Ting Page 11, lines 3-6, and Page 7, lines 21-23). 
Drnevich teaches a method of recovering olefins, i.e. alkenes (see e.g. Paragraph 0001, lines 1-3, and Paragraph 0028, lines 1-3), in which a stream comprising multiple alkanes and alkenes is sent first to a deethanizer to separate C2 materials from C3+ materials (see e.g. Figure, C3 plus hydrocarbon separator 40 in which crude ethylene stream 42, containing ethane and ethylene, is separated from a heavy ends stream 44, containing heavier components such as propane, propylene and C4 plus hydrocarbons, the separator acting as a deethanizer; Paragraph 0028, lines 3-11) and then a C2 splitting column to separate ethylene from ethane (see e.g. Figure, C2 splitter 46 separates ethylene stream 48 from ethane stream 50; Paragraph 0029, lines 1-4). The heavier components are also further separated to enable separate recovery of at least propane and propylene (see e.g. Paragraph 0029, lines 5-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Ting in view of Kjølseth and Delahaye to have the separating step comprise a deethanizer followed by a C2 splitting column as taught by Drnevich to enable individual separation and recovery of alkanes/alkenes of different carbon numbers, such as ethane/ethylene and propane/propylene.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ting in view of Kjølseth and Delahaye, as applied to claim 1 above, and further in view of Trischler (U.S. 2015/0018593).
Regarding claim 4, Ting in view of Kjølseth and Delahaye teaches all the elements of the process of claim 1 as state above. Ting in view of Kjølseth and Delahaye further teaches alkane feed being provided at pressures ranging from 0.5 to 50 bar (see e.g. Kjølseth Paragraph 0238, lines 3-4, operating pressures ranging from 0.5 to 50 bar), equal to 7.25 to 725 psig, overlapping the claimed range of the present invention (see MPEP § 2144.05 as cited above), and being transferred to a membrane reactor comprising the reactive ceramic membranes (see e.g. Ting Fig. 1, housing structure 114 which is sized to contain the electrochemical cell 106 and receives the C2H6 stream 120; Page 13, lines 14-18).
Ting in view of Kjølseth and Delahaye does not teach the alkane feed being at a temperature within a range from 0 °C to 80 °C and then heated before being transferred to the reactor. Ting does however teach that the alkane feed may initially be cooler before being heated by heat exchange with one or both of the product streams of the reactor (see e.g. Ting Page 26, lines 16-28) in order to increase process efficiency and/or reduce operational costs (see e.g. Ting Page 26, lines 28-29).
Trischler teaches a process for the preparation of olefins, i.e. alkenes, from alkanes (see e.g. Paragraph 0086 and Paragraph 0083), comprising a step in which an initial cool feed at room temperature of 20-30°C is heated before entering the reactor via gas-gas heat exchange with the hot product stream exiting the reactor at the operating temperature of 400-790°C (see e.g. Paragraph 0106, lines 1-9, and Paragraph 0112, lines 10-12), which encompasses the 400 and 500°C operating temperatures of Ting (see e.g. Ting Page 31, lines 20-22).
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Ting in view of Kjølseth and Delahaye to comprise the cooler feed being initially at a temperature of 20-30°C as taught by Trischler as a suitable particular cool initial feed stream temperature suitable for heat exchange with a high temperature product stream in the range of 400-700° C.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ting in view of Kjølseth and Delahaye, as applied to claim 1 above, and further in view of Van Rossum et al. (U.S. 2020/0223768), hereinafter Van Rossum. 
Regarding claim 6, Ting in view of Kjølseth and Delahaye teaches all the elements of the process of claim 1 as state above. Ting in view of Kjølseth and Delahaye does not teach the alkane fed being first passed to a demethanizer column prior to contacting with the reactive ceramic membrane. Ting does teach the feed into the reactor being substantially free of materials other than C2H-6 or alternatively containing C2H6 and CH4 (see e.g. Ting Page 11, lines 13-14).
	Van Rossum teaches a method of dehydrogenation of ethane to produce ethylene (see e.g. Abstract and Paragraph 0023, lines 1-3), wherein a fresh ethane feed substantially free of methane is desired to prevent buildup of the methane in the recycle streams of the process (see e.g. Paragraph 0129, lines 1-12). This low methane feed is achieved by introducing the feed to a demethanizer before introducing it to the dehydrogenation reactor step (see e.g. Paragraph 0129, lines 23-26).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Ting in view of Kjølseth and Delahaye to comprise introducing the feed to a demethanizer column prior to the dehydrogenation reactor as taught by Van Rossum in order to provide a reactor feed containing substantially no methane, preventing it from building up in the system due to recycle streams.
Response to Arguments
Applicant's arguments filed 03/28/2022 have been fully considered but they are not persuasive. 
On pages 8-9, Applicant argues that the modification of Ting with Kjølseth would change the principle of operation and intended purpose of Ting, and would require reconstruction of Ting. This is not considered persuasive. Ting teaches the alkane feed being provided at a pressure depending on the operating temperature of the electrochemical reactor (see e.g. Ting Page 11, lines 17-20), the operating temperature being 150°C to 650°C, particularly 400 or 500°C (see Ting Fig. 1, C2H6 (ethane) stream 120 directed to electrolysis cell 106 which may be at temperatures of 150 to 650°C, but is exemplified as 400 or 500°C; Page 13, lines 2-4, and Page 31, lines 20-22). However, Ting does not specify a particular pressure. Kjølseth teaches electrochemical dehydrogenation of alkanes (see e.g. Kjølseth Abstract and Paragraph 0063), wherein the reactor process is normally operated at high temperatures of preferably 400-800°C and 5 to 25 bar (see e.g. Kjølseth Paragraph 0238), equal to about 72.5 to 362.6 psig. Additionally, Ting teaches only protons passing through the membrane to form hydrogen on the other side (see e.g. Ting Page 7, lines 24-26, and Page 8, lines 3-7), similar to the hydrogen transport operation of Kjølseth (see e.g. Kjølseth Paragraph 0078). The particular pressure teaching of Kjølseth is therefore applicable to the 400 and 500 °C electrochemical dehydrogenation method of Ting, regardless of the other structural/operational components of Kjølseth. It should be noted that the membrane and zones of Kjølseth are not incorporated into this combination, only the pressure, and Ting would therefore not be reconstructed or changed from its intended purpose.
On pages 9-10, Applicant argues that Delahaye teaches away from the claimed proton conducting members and electrolyte reactors and would change the intended purpose and principle of operation of Ting. This is not considered persuasive. Delahaye teaches a reactor which converts saturated hydrocarbons into unsaturated hydrocarbons and hydrogen (see e.g. Delahaye Paragraph 0069), producing an outlet gas stream comprising the produced unsaturated hydrocarbons and unreacted saturated hydrocarbons (see e.g. Delahaye Paragraph 0070), which is separated into a stream comprising essentially the unreacted saturated hydrocarbons that is recycled into the inlet gas stream and a stream comprising the unsaturated hydrocarbons (see e.g. Delahaye Paragraph 0080, lines 1-3). The recycling of the unreacted hydrocarbons with low conversion rates per pass results in an increased overall conversion rate (see e.g. Delahaye Paragraph 0028). Ting similarly teaches a reactor that converts alkanes, i.e. saturated hydrocarbons, into alkenes, i.e. unsaturated hydrocarbons (see e.g. Ting Page 7, lines 19-24), which has low conversions of 1-18.5%, as evidenced by Ding (see e.g. Ding Fig.3b), thereby similarly resulting in an outlet stream comprising the produced alkenes and unreacted alkanes. The combination of Delahaye with Ting was directed particularly towards this separation and recycling to increase the overall conversion rate of the alkanes to the alkenes, which does not necessitate incorporation of the dual chamber proton conductive cell and hydrogen extraction of Delahaye.
On pages 10-11, Applicant argues that there is no motivation to combine Kjølseth with the other cited art. This is not considered persuasive. Ting in view of Kjølseth and Delahaye teaches the product stream being sent through a low temperature separation apparatus before fractionation of the unconverted alkanes from the produced alkenes (see e.g. Delahaye Paragraph 0189 and Paragraph 0190, lines 1-4). Fritz then teaches a product stream comprising ethane and ethylene of an ethane dehydrogenation process being sent to a low-temperature separation (see e.g. Kjølseth Paragraph 0021, lines 1-9) and cooled to a temperature level of -20°C to -40°C (see e.g. Kjølseth Paragraph 0033, lines 1-3), which provides low apparatus and material requirements (see e.g. Kjølseth Paragraph 0033, lines 12-14). This specific temperature teaching therefore is motivated and applicable to the system of Ting in view of Kjølseth and Delahaye, regardless of the other structural/operational components of Fritz.
On pages 11-12, Applicant argues that there is no motivation to combine Drnevich with the other cited art. This is not considered persuasive. Ting teaches that the alkane stream may comprise ethane in addition to other alkanes such as methane, butane and propane which may also undergo chemical reaction to higher hydrocarbons at the positive electrode of the electrochemical cell (see e.g. Ting Page 11, lines 7-12), and that more than one specific alkene, including ethylene from the C2H6, may be produced (see e.g. Ting Page 11, lines 3-6, and Page 7, lines 21-23). Drnevich then teaches a method of separation of a stream containing multiple alkanes and alkenes in order to recover the individual components (see e.g. Drnevich Paragraph 0028, lines 3-11, and Paragraph 0029), which would be applicable to the multicomponent alkane/alkene stream of Ting for recovery of individual components. 
On pages 12-13, Applicant argues that there is no motivation to combine Trischler with the other cited art. This is not considered persuasive. Ting teaches that the alkane feed may initially be cooler before being heated by heat exchange with one or both of the product streams of the reactor (see e.g. Ting Page 26, lines 16-28) in order to increase process efficiency and/or reduce operational costs (see e.g. Ting Page 26, lines 28-29), the temperature of the product stream from the reactor being 150°C to 650°C, particularly 400 or 500°C (see Ting Fig. 1, C2H6 (ethane) stream 120 directed to electrolysis cell 106 which may be at temperatures of 150 to 650°C, but is exemplified as 400 or 500°C; Page 13, lines 2-4, and Page 31, lines 20-22). Trischler then teaches a process for the preparation of olefins, i.e. alkenes, from alkanes (see e.g. Trischler Paragraph 0086 and Paragraph 0083), comprising a step in which an initial cool feed at room temperature of 20-30°C is heated before entering the reactor via gas-gas heat exchange with the hot product stream exiting the reactor at the operating temperature of 400-790°C (see e.g. Trischler Paragraph 0106, lines 1-9, and Paragraph 0112, lines 10-12), which encompasses the 400 and 500°C operating temperatures of Ting (see e.g. Ting Page 31, lines 20-22). The cool feed temperature taught in the heat exchange step of Trischler is therefore applicable for the heat exchange with the heated product stream of Ting.
On page 13, Applicant argues that there is no motivation to combine Van Rossum with the other cited art. This is not considered persuasive. Ting in view of Kjølseth and Delahaye teaches the feed into the reactor being substantially free of materials other than C2H-6 or alternatively containing C2H6 and CH4 (see e.g. Ting Page 11, lines 13-14). Van Rossum similarly teaches a method of dehydrogenation of ethane to produce ethylene (see e.g. Van Rossum Abstract and Paragraph 0023, lines 1-3), wherein a fresh ethane feed substantially free of methane is desired to prevent buildup of the methane in the recycle streams of the process (see e.g. Van Rossum Paragraph 0129, lines 1-12), this methane-free feed being achieved with a demethanizer (see e.g. Van Rossum Paragraph 0129, lines 23-26). Van Rossum therefore provides the motivation of preventing buildup of methane and is applicable to the system of Ting in view of Kjølseth and Delahaye
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795